


Exhibit 10.1


AMENDMENT NO. 1 (this “Amendment”), dated as of January 23, 2013, among CELANESE
CORPORATION, a Delaware corporation (“Holdings”), CELANESE US HOLDINGS LLC, a
Delaware limited liability company (the “Company”), CELANESE AMERICAS LLC (f/k/a
Celanese Americas Corporation), a Delaware limited liability company (“CALLC”),
the Lenders party hereto, and DEUTSCHE BANK AG, NEW YORK BRANCH (“DBNY”), as
administrative agent and as collateral agent, to the Amended and Restated Credit
Agreement, dated as of April 2, 2007, as amended and restated as of September
29, 2010 (as amended, supplemented, amended and restated or otherwise modified
prior to the date hereof, the “Credit Agreement”), among Holdings, the Company,
CALLC, DBNY and the other parties thereto from time to time. Capitalized terms
used and not otherwise defined herein shall have the meanings assigned to them
in the Credit Agreement.
WHEREAS, Holdings is considering a change in accounting policy to immediately
recognize its pension gains and losses as permitted under Financial Accounting
Standards Board Accounting Standards Codification Topic 715-30-35-20 or any
similar pronouncement effective as of January 1, 2013, which changes are not
anticipated to have any cash impact as compared to the current pension
accounting policy;
WHEREAS, the Loan Parties and Required Lenders wish to make certain amendments
to the Credit Agreement authorized by Section 9.08 of the Credit Agreement as
set forth in Section 1 below;
NOW, THEREFORE, in consideration of the premises contained herein and for other
good and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto, intending to be legally bound hereby, agree as
follows:
Section 1.Amendments.
Effective as of the Amendment No. 1 Effective Date (as defined below), the
Required Lenders hereby agree as follows:
(a)Section 1.01 shall be amended to add the following defined term after the
definition of “Amendment Agreement” and before the definition of “Applicable CL
Margin”:
“Amendment No. 1” shall mean Amendment No.1 to this Agreement dated as of
January 23, 2013 among Holdings, the Company, CALLC, DBNY and the Required
Lenders.
(b)Section 1.01 shall be amended to add the following defined term after the
definition of “Margin Stock” and before the definition of “Material Adverse
Effect”:
“Mark-to-Market Pension Accounting” shall mean that pension gains and losses are
immediately recognized as permitted under Financial Accounting Standards Board
Accounting Standards Codification Topic 715-30-35-20 or any similar
pronouncement.
(c)The following shall be added as a new paragraph at the end of the definition
of “Consolidated Net Income” in Section 1.01:
Any effects from the election by Holdings and its Subsidiaries of Mark-to-Market
Pension Accounting as compared to Holdings' and its Subsidiaries' pension
accounting policy immediately preceding the election of Mark-to-Market Pension
Accounting and the effectiveness of Amendment No. 1 shall be excluded from the
calculation of “Consolidated Net Income”, including, without limitation, for any
historical periods that are covered by historical financial statements of
Holdings and its Subsidiaries that are restated to give effect to such election,
and, solely to the extent such restatement is caused by such election, such
restatement shall be deemed not to result in a Default or Event of Default under
this Agreement.

1

--------------------------------------------------------------------------------




(d)The following shall be added as a new paragraph at the end of the definition
of “EBITDA” in Section 1.01:
Any effects resulting from the election of Holdings and its Subsidiaries of
Mark-to-Market Pension Accounting as compared to Holdings' and its Subsidiaries'
pension accounting policy immediately preceding the election of Mark-to-Market
Pension Accounting and the effectiveness of Amendment No. 1 shall be excluded
from the calculation of “EBITDA”, including, without limitation, for any
historical periods that are covered by historical financial statements of
Holdings and its Subsidiaries that are restated to give effect to such election,
and, solely to the extent such restatement is caused by such election, such
restatement shall be deemed not to result in a Default or Event of Default under
this Agreement.
(e)The definition of “Excluded Indebtedness” in Section 1.01 is amended to
delete the phrase “(other than Section 6.01(o))”.
(f)The definition of “Finco” in Section 1.01 is amended and restated in its
entirety as follows:
“Finco” means Celanese International Holdings Luxembourg S.à r.l.
(g)The last sentence of the definition of “Indebtedness” in Section 1.01 is
amended to (1) replace “FIN 46” with “ASC 810-10” and (2) replace “EITF 01-8”
with “ASC 840-10 or ASC 840-40”.
(h)The definition of “Loan Documents” in Section 1.01 is amended to insert
“Amendment No. 1,” after “the Amendment Agreement,” and before “the Letters of
Credit,…”.
(i)Clause (e) of Section 5.04 is amended to add, after the phrase “without such
changes” and before the semi-colon at the end thereof, the phrase “, provided
that, with respect to the election by Holdings and its Subsidiaries concerning
Mark-to-Market Pension Accounting, this clause (e) shall require, from time to
time (but no more frequently than quarterly) after such election, upon the
request of the Administrative Agent, or any Lender requesting through the
Administrative Agent, the delivery by Holdings to the Administrative Agent of a
reconciliation of the pension accounting reflected in the calculation of
Consolidated Net Income and EBITDA pursuant to the last paragraph of each such
definition in Section 1.01 of this Agreement to the Mark-To-Market Pension
Accounting reflected in any financial statements delivered under Section 5.04(a)
of this Agreement”.
(j)Clauses (l)(i) and (m)(ii) of Section 6.01 are amended to add “Holdings,”
after “by” and before “the Company…”.
(k)Clause (o) of Section 6.01 is amended to delete “; provided that the proceeds
thereof are applied in accordance with Section 2.11(c)”.
(l)The sentence immediately following clause (x) of Section 6.01 is amended to
add “(f), (k), (l), ” after “6.01(b),” and before “(m)”.
(m)Clause (a) of Section 6.04 is amended to replace the references to “the
Borrowers” or “any Borrower” with “Holdings, the Borrowers” and “Holdings, any
Borrower”, respectively.
(n)Clause (v) of Section 6.04 is amended to insert “and/or any other Domestic
Loan Party” at the end of such clause in front of the “;”.
Section 2.Representations and Warranties. The Company and Holdings, jointly and
severally, represent and warrant to the Administrative Agent and each of the
Lenders that:
(a)The execution and delivery of this Amendment is within each of the Company's
and Holdings' organizational powers and has been duly authorized by all
necessary organizational action on the part of each of the Company and Holdings.
This Amendment has been duly executed and delivered by each

2

--------------------------------------------------------------------------------




of the Company and Holdings and constitutes, a legal, valid and binding
obligation of each of the Company and Holdings, enforceable in accordance with
its terms, subject to applicable bankruptcy, insolvency or similar laws
affecting creditors' rights generally, subject to general principles of equity
and subject to implied covenants of good faith and fair dealing. This Amendment
will not violate any Requirement of Law in any material respect, will not
violate or result in a default or require any consent or approval under any
indenture, agreement or other instrument binding upon any Loan Party or its
property, or give rise to a right thereunder to require any payment to be made
by any Loan Party, except in each case for violations, defaults or the creation
of such rights that would not reasonably be expected to result in a Material
Adverse Effect.
(b)After giving effect to this Amendment, the representations and warranties set
forth in Article III of the Credit Agreement or in any other Loan Document are
true and correct in all material respects (except where such representations and
warranties expressly relate to an earlier date, in which case such
representations and warranties shall have been true and correct in all material
respects as of such earlier date).
(c)After giving effect to this Amendment, no Default or Event of Default has
occurred and is continuing.
Section 3.Effectiveness. This Amendment shall become effective on the date (the
“Amendment No. 1 Effective Date”) on which (i) the Administrative Agent shall
have received counterparts of this Amendment executed by the Company, Holdings,
CALLC, DBNY, and the Required Lenders and (ii) each of the following conditions
shall have been satisfied in accordance with the terms thereof:
(a)the representations and warranties set forth in Section 2 hereof shall be
true and correct as of the Amendment No. 1 Effective Date; and
(b)the Company shall have paid all reasonable out of pocket costs and expenses
of the Administrative Agent in connection with the preparation, negotiation and
execution of this Amendment (including the reasonable fees and expenses of
Cahill Gordon & Reindel llp as counsel to the Administrative Agent).
Section 4.Counterparts. This Amendment may be executed in any number of
counterparts and by different parties hereto on separate counterparts, each of
which when so executed and delivered shall be deemed to be an original, but all
of which when taken together shall constitute a single instrument. Delivery of
an executed counterpart of a signature page of this Amendment by facsimile or
any other electronic transmission shall be effective as delivery of a manually
executed counterpart hereof.
Section 5.Applicable Law. THIS AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED AND
INTERPRETED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.
Section 6.Headings. The headings of this Amendment are for purposes of reference
only and shall not limit or otherwise affect the meaning hereof.
Section 7.Effect of Amendment. Except as expressly set forth herein, (i) this
Amendment shall not by implication or otherwise limit, impair, constitute a
waiver of or otherwise affect the rights and remedies of the Lenders, the
Administrative Agent, the Collateral Agent, any other Agent, the Issuing Bank or
the Swingline Lender, in each case under the Credit Agreement or any other Loan
Document, and (ii) shall not alter, modify, amend or in any way affect any of
the terms, conditions, obligations, covenants or agreements contained in the
Credit Agreement or any other provision of either such agreement or any other
Loan Document. Except as expressly set forth herein, each and every term,
condition, obligation, covenant and agreement contained in the Credit Agreement
or any other Loan Document is hereby ratified and re-affirmed in all respects
and shall continue in full force and effect. Each Loan Party reaffirms its
obligations under the Loan Documents to which it is party

3

--------------------------------------------------------------------------------




and the validity of the Liens granted by it pursuant to the Security Documents.
This Amendment shall constitute a Loan Document for purposes of the Credit
Agreement and from and after the Amendment No. 1 Effective Date, all references
to the Credit Agreement in any Loan Document and all references in the Credit
Agreement to “this Agreement,” “hereunder,” “hereof” or words of like import
referring to the Credit Agreement, shall, unless expressly provided otherwise,
refer to the Credit Agreement as amended by this Amendment. Each of the Loan
Parties hereby consents to this Amendment and confirms that all obligations of
such Loan Party under the Loan Documents to which such Loan Party is a party
shall continue to apply to the Credit Agreement as amended by this Amendment.
[Remainder of page intentionally left blank]

4

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed by their respective authorized officers as of the day and year first
above written.


 
CELANESE CORPORATION
 
 
 
 
 
By:
 
/s/ Christopher Jensen
 
 
 
Name: Christopher Jensen
 
 
 
Title: Senior VP - Finance
 
 
 
 
 
CELANESE US HOLDINGS LLC
 
 
 
 
 
By:
 
/s/ Chuck B. Kyrish
 
 
 
Name: Chuck B. Kyrish
 
 
 
Title: Vice President and Treasurer
 
 
 
 
 
CELANESE AMERICAS LLC (f/k/a Celanese Americas Corporation)
 
 
 
 
 
By:
 
/s/ Chuck B. Kyrish
 
 
 
Name: Chuck B. Kyrish
 
 
 
Title: Vice President and Treasurer
 
 
 
 































[Signature Page to Amendment]

5

--------------------------------------------------------------------------------






 
DEUTSCHE BANK AG, NEW YORK BRANCH, as Administrative Agent, Joint Lead Arranger,
Joint Book Runner and as a Lender
 
 
 
 
By:
/s/ Marcus M. Tarkington
 
 
Name: Marcus M. Tarkington
 
 
Title: Director
 
 
 
 
By:
 
/s/ Michael Getz
 
 
 
Name: Michael Getz
 
 
 
Title: Vice President
 
 
 



























































[Signature Page to Amendment]

6

--------------------------------------------------------------------------------






Consenting as a Lender:
[INSERT NAME OF LENDER]
 
By:
 
 
 
 
 
 
 
 
 
 
 
 
 
 
[SECOND SIGNATURE BLOCK IF NEEDED]
 
By:
 
 
 
 
 
 
 
 
 
 
 

















































































[Form of Consenting Lender Signature Page to Amendment]

7